 

Exhibit 10.9

  

Addendum to Master Franchise Agreement

 

This is an Addendum (“Addendum”) to the Master Franchise Agreement dated
November 20, 2018 executed on November 29, 2018 by and between the following:

 

Smaaash Entertainment Private Limited, company incorporated under the provision
of the Companies Act, 1956, having its Registered Office at 2nd Floor, Trade
View Building, Oasis Complex, P.B. Marg, Lower Parel, Mumbai 400013 (hereinafter
referred to as “Franchisor/Smaaash India” which expression shall unless be
repugnant to its context or meaning thereof shall include its assign) of the
First Part;

 

And

 

Smaaash Entertainment Inc., formerly known as I-AM Capital Acquisition Company,
a company incorporated in the United States of America, having its office at
1345 Avenue of the Americas, 11th floor, New York, 10105 (hereinafter referred
to as “Franchisee” which expression shall unless be repugnant to its context or
meaning thereof shall include its assign) of the Second Part.

 

Smaaash India and the Franchisee shall be individually referred as ‘Party’ and
collectively as ‘Parties’ in this Agreement. 

 

WHEREAS: 

 

A.Smaaash India and the Franchisee have entered into a Master Franchise
Agreement on November 20, 2018.

 

B.In consideration of the mutual covenants between the Parties, both the Parties
have agreed to amend and incorporate few clauses of the Master Franchise
Agreement.

 

C.The Parties have agreed to enter into this Addendum on following terms and
conditions.

 

NOW, THEREFORE, the Parties agree as follows:

 

1.The defined term “Franchisor” referred to Smaaash Entertainment Private
Limited in the Master Franchise Agreement shall stand replaced and now be
referred as “Franchisor/Smaaash India”.

 

2.Smaaash India is engaged in the business of running gaming and entertainment
centers and operates its business under the brand name “Smaaash” in India and
abroad. Smaaash India is the sole owner of the brand “Smaaash”.

 

3.Smaaash India grants exclusive rights to the Franchisee to set up family and
entertainment centres under the name – “Total Sports Centre” in United States of
America in which 51% of the investment shall be borne by the Franchisee and 49%
by Smaaash India for each such Centres.

 

4.Smaaash India shall be solely responsible for identifying the locations for
setting up, managing and controlling the Total Sports Centres and shall carry
out all the fit out requirements for the same. The Franchisee shall not be
entitled to set up any new Centres without consulting with, and obtaining the
prior written consent from Smaaash India.

 



 

 

 

5.Total Sports Centres can use the brand “Smaaash” so long as Smaaash India is
in charge of management control of these centers.

 

6.The Landlord of each location of the Centre shall provide a Tenancy
Improvement Allowance (TIA) of $60 per square feet to the Centres.

 

7.The Games and other equipment required to operate Total Sports Centres shall
be supplied by the Smaaash India and intimated to the Franchisee. All costs in
relation to shipping of the Games and traveling, lodging, boarding for the
Smaaash India’s staff in relation to the installation of the Games shall be
borne by the respective Centre.

 

8.All the management team for these centers will be appointed by Smaaash India
on such terms and conditions as deem fit for Smaaash India.

 

9.Smaaash India will get 3% of the net revenue for each centre, subject to
conditions to be confirmed by the parties..

 

10.All other terms and conditions of the Master Franchise Agreement, shall
remain unchanged and in force unless contradicting with this Addendum. In case
of any contradiction with the clauses of Master Franchise Agreement and this
Addendum the clauses of this Addendum shall prevail.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year first above written. 

 

  SMAAASH ENTERTAINMENT PRIVATE LIMITED         By:  /s/ Shripal Morakhia      
  Name:    Shripal Morakhia         Title:             I-AM CAPITAL ACQUISITION
COMPANY         By:  /s/ F. Jacob Cherian         Name:    /s/ F. Jacob Cherian
        Title:    Chief Executive Officer

 



 

 

